NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RICHARD MALONEY,                                 No. 12-17747

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01955-JAT

  v.
                                                 MEMORANDUM*
MARY BETH BLAIR,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Richard Maloney appeals pro se from the district court’s judgment in his

diversity action alleging state law claims of negligence and breach of oral contract.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

judgment on the pleadings under Fed. R. Civ. P. 12(c). Berg v. Popham, 412 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1122, 1125 (9th Cir. 2005). We affirm.

      The district court properly dismissed Maloney’s action because Maloney

failed to allege sufficient facts to show negligence or breach of contract. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”);

Gipson v. Kasey, 150 P.3d 228, 230 (Ariz. 2007) (elements of negligence claim

under Arizona law); Chartone, Inc. v. Bernini, 83 P.3d 1103, 1111 (Ariz. Ct. App.

2004) (elements of breach of contract claim under Arizona law).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                       12-17747